August 9, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
    IN THE MATTER OF THE MARRIAGE OF MARIA SOLORZANO
     FARJARDO AND GUILLERMO NUNEZ FAJARDO AND IN THE
     INTEREST OF J.A.F., M.F., D.F., AND N.F., MINOR CHILDREN



NO. 14-15-00653-CV

                      ________________________________

       This cause is an appeal from an order granting Appellee Guillermo Nunez
Fajardo’s plea to the jurisdiction and dismissing Appellant Maria Solorzano
Fajardo’s petition for divorce from common-law marriage. The underlying case
also included a suit affecting the parent-child relationship (SAPCR). The order
granting the plea to the jurisdiction was signed on June 16, 2014, and a final order
in the SAPCR was signed on February 16, 2015. This cause was heard on the
transcript of the record. We have inspected the record and find the trial court erred
in entering the order granting the plea to the jurisdiction. We therefore REVERSE
the order of the court below dismissing the petition for divorce and REMAND the
cause for proceedings in accordance with the court’s opinion.

      Further, there was no issue raised on appeal concerning the final order in the
suit affecting the parent-child relationship. Accordingly that portion of the
judgment is AFFIRMED.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.